Mangano, J. P., concurs in the result reached, in accordance with the following memorandum:
I agree that the facts of this case are distinguishable from those in Matter of Board of Educ. of Farmingdale Union Free School Dist. v New York State Div. of Human Rights (56 NY2d 257) and that no present violation of the Human Rights Law is alleged in the case at bar. However, I cannot agree with the reliance on the Supreme Court’s decision in United Air Lines v Evans (431 US 553) to support our holding. The facts in Evans are indistinguishable from those in Farmingdale and the holdings of those two cases are in direct conflict with each other. Therefore, Evans cannot be considered a viable precedent to support the holding in the case at bar. Accordingly, I concur only in the result.